Title: To George Washington from Burgess Ball, Sr., 30 January 1781
From: Ball, Burgess, Sr.
To: Washington, George


                        
                            Sir,
                            Fredricksburg Jany 30th 1781
                        
                        Having been indulg’d with a Parole unsolicitted, and unexpected, thro the Interest of Genl Phillips (as I’m
                            inform’d) for Virginia or elsewhere, and, ever desireous to conduct myself so as to avoid any reproach from Your
                            Excellency, I have thought it expedient thus to write to you.
                        It being, in my present situation, improper and out of my power to take any active part in a military
                            capacity, I think of taking an excursion to the Waters of the Mississippi, there to make some provision for a future day,
                            having greatly impair’d my heriditary possessions. This I think it necessary to inform Your Excellency of, least I shd be
                            wanting when an Exchange shd take place, it being my uniform intention to continue my services to my Country as long as
                            they may be wanting-- If an Exchange is likely to happen in any short time, it is far from my desire to evade any dangers
                            or hardship which my attendance might present. I am, Your Excellencys most Obedient & very Hbe Servt
                        
                            B: Ball
                        
                    